— Motion for reargument of the appeal is granted and, upon reargument, the memorandum and order entered June 15, 2012 (96 AD3d 1520 [2012]) is amended by deleting the ordering paragraph and substituting the following ordering paragraph, “It is hereby ordered that the judgment so appealed from is affirmed,” and by deleting the third paragraph of the memorandum and substituting the following paragraph, “The sentence is not unduly harsh or severe.” Present — Scudder, EJ., Smith, Sconiers and Martoche, JJ.